Citation Nr: 0919262	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-28 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus

3.  Entitlement to service connection for heart problems, to 
include coronary artery disease, atrial fibrillation, and 
atherosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1943 to 
November 1945; including service in the Asiatic Pacific 
Theater during World War II; and from March 1947 until his 
retirement in April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2009 the Veteran appeared at the St. Petersburg RO 
and testified by videoconference before the undersigned 
Acting Veterans Law Judge sitting in Washington, D.C.  The 
transcript of that hearing is of record.

The Board notes that in correspondence dated in October 2003 
the Veteran included a claim for service connection for 
chronic obstructive pulmonary disease.  This claim, which has 
not been adjudicated, is referred to the RO for appropriate 
action.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record contains no evidence of any complaints, 
diagnosis, or treatment for heart disease, including include 
coronary artery disease, atrial fibrillation, or 
atherosclerotic heart disease, during active military service 
or within the year thereafter, and the Veteran's current 
heart problems are not linked by medical evidence to service.

2.  The record contains no evidence of any contemporaneously 
made complaints, diagnosis, or treatment for hearing loss 
during service and for many years thereafter, and probative 
medical evidence instructs that the Veteran's current hearing 
loss disorder is not related to military service.


CONCLUSIONS OF LAW

1.  A claimed heart disease disability, to include coronary 
artery disease, atrial fibrillation, and atherosclerotic 
heart disease, was not incurred, and may not be presumed to 
have been incurred, during service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).

2.  A bilateral hearing loss disability was not incurred 
during service.  38 U.S.C.A. §§  1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection, heart

The Veteran seeks service connection for a heart condition, 
including coronary artery disease, atrial fibrillation, and 
atherosclerotic heart disease, which he suggests may be 
related to chest pain and shortness of breath during service.  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
some chronic diseases, such as cardiovascular-renal disease, 
may be presumed to have been incurred in service if they 
become manifest to a degree of ten percent or more within one 
year of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) contain no record of any 
diagnosis of or treatment for heart disease during service.  
Electrocardiograms done in 1960 and 1965, as well as x-rays 
of the chest taken in 1950, 1958, 1962, and 1965, were all 
normal.  Retirement examination in December 1965 also found 
no heart abnormality.  However, private medical records 
dating from August 1996 show treatment, including an August 
1996 stress test, a four-vessel bypass in 1992, and 
implantation of a permanent pacemaker in 2002, for coronary 
artery disease, paroxysmal atrial fibrillation, and diffuse 
atherosclerosis.

In March 2008 the Veteran was accorded a compensation and 
pension (C&P) heart examination.  The Veteran presented for 
examination in a wheelchair.  During the examination he 
reported that he was unable to climb any stairs or walk for 
more than a few feet.  He said that he was able to stand for 
only 10 minutes with a walker, and said that he uses a 
wheelchair to get around.  He also reported that he started 
smoking at the age of 18 and quit in 2002.

X-rays showed normal heart size and contour.  
Electrocardiogram showed "atrial fibrillation with vr 
60/min, with pacer activity."  The examiner also noted that 
a May 2006 echocardiogram found "questionable pulmonary 
nodule, right upper lobe" and "fibrosis with 
pleuropericardial adhesion, left lower lung field."  
Diagnoses were coronary artery disease, status post coronary 
artery bypass graft x4, vessel status post pacemaker 
insertion, not in military service; atrial fibrillation, not 
in military service; nicotine abuse, now in remission; and 
associated atherosclerotic heart disease and atrial 
fibrillation, status post coronary artery bypass graft x4, 
angioplasty, and pacemaker.  According to the examiner, it is 
"less likely as not" that a current heart problem is 
related to the Veteran's active duty service, including the 
episode of heavy pressure documented in September 1960 STRs.  
The examiner elaborated as follows:

2.  There is medical documentation that 
[V]eteran experienced chest pressure in 
9-1960 at the age of 36 years in-service.  
[T]here is no medical documentation that 
[V]eteran sustained any myocardial damage 
at that time.  [V]eteran left military 
service in 1965 with a normal heart 
examination.
3.  [T]here is medical documentation that 
[V]eteran had a myocardial infarction in 
1991, a stress test in 1996, atrial 
fibrillation in 2002, CABG x4 vessel 
surgery in 1962.  [C]oronary artery 
disease was diagnosed in 1991 at the age 
of 67 years due to presence of silent 
myocardial infarction, 25 years after 
discharge from military service.
4.  [T]here is medical documentation that 
[V]eteran was smoking while in military 
service.  [B]y [V]eteran's admission 
today, he started smoking at the age of 
18 years and quit 59 years later.  I[t] 
is a well known medical fact that smoking 
causes heart disease.

The record contains no medical evidence to the contrary.  

Analysis

As stated before, the Veteran was not diagnosed with or 
treated for a heart condition, namely coronary artery 
disease, atrial fibrillation, or atherosclerotic heart 
disease, during service or within the year thereafter, so 
service connection under the presumptive provisions of 38 
C.F.R. §§ 3.307, 3.309(a) is not warranted.  In fact, the 
earliest medical evidence of any of the claimed disorders 
derives from private treatment records dated in April 1996, 
which inform of a four vessel bypass in 1992 and heart 
pathology is not capable of lay observation.  Further, the 
significant lapse in time after the Veteran's separation from 
active military service is highly probative evidence against 
service connection on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim).  Moreover, the March 2008 examiner 
avers that the claimed heart disorders were not incurred 
during active military service record, and the Board finds 
this opinion, which was based on personal examination of the 
Veteran; testing with state of the art equipment; and a 
review of the claims file; and which included a detailed 
rationale for the examiner's opinion, to be highly probative 
evidence against the Veteran's claim.  See Espiritu, 2 Vet. 
App. 492 (1992) (where, as here, the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the 
Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment).  Consequently, the Board finds that the weight of 
the probative evidence is decidedly against the Veteran's 
claims for service connection for heart disease.  See 
Gilbert, 1 Vet. App. 49 (When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.).  As the weight of the probative 
evidence is against the Veteran's claim, service connection 
for heart disease, including coronary artery disease, atrial 
fibrillation, and atherosclerotic heart disease, must be 
denied.  38 C.F.R. §§ 3.102, 3.303.

The Board notes that in his March 2008 report the examiner 
advised that the results of a scheduled echocardiogram would 
be reported in addendum; however, remand for acquisition of 
this addendum (which would reflect current cardiac 
functioning) is not warranted since the examiner has already 
opined that a current heart disorder is not related to 
service.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).

Reasonable doubt has been considered, however, as just 
explained, the record does not contain an approximate balance 
of negative and positive evidence on the merits for a finding 
in the Veteran's favor.  38 C.F.R. § 3.102.  

Service connection, hearing loss

The Veteran also seeks service connection for bilateral 
hearing loss, which he relates to his work as a Gunner during 
World War II.  During his March 2009 Board hearing he 
testified that he was a Naval Gunner on three different 
merchant marine ships.  He testified that he operated a .50 
caliber machine gun, and reported that he did not wear ear 
protection in the performance of this work.  In support of 
his claim he submitted a vintage photograph of himself 
kneeling in front of a huge weapon, which he said "produced 
a sound of over 140 decibels."  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service treatment records contain no record of any 
complaints, diagnosis, or treatment for hearing loss or 
tinnitus, and no record of an auditory threshold at 500, 
1000, 2000, 3000, 4000 Hertz of 40 decibels or greater.  
Audiology findings during the Veteran's 1965 retirement 
examination were as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
10
15
0
0
0
Left 
ear
5
5
0
0
0

Private medical records dating from April 2003 show treatment 
for "sudden-onset, left-sided hearing loss with subsequent 
vertigo and disequilibrium."  Results of an ENG indicated 
that there was a central, versus a vestibular, process.  
Audiogram revealed mild sensorineural hearing loss on the 
right side sloping to moderate at 4000 Hertz, and complete 
sensorineural hearing loss on the left.  According to the 
private physician, the Veteran "may have sustained a left-
sided sudden sensorineural hearing loss and vestibular 
compromise due to a viral versus embolic process."  The 
physician additionally noted the Veteran's complaints of 
dizziness.  

As stated before, in March 2008 the Veteran was accorded a 
C&P audiology examination.  The examiner reports that the 
claims file was reviewed, and noted the Veteran's report of 
exposure to aircraft noise and gunfire from 3 x 5 cannons 
during service.  During the examination the Veteran reported 
that he noticed the hearing loss "about a decade ago."  He 
also reported a sudden onset of vertigo and hearing loss in 
the left ear in 2003.  Audiology findings were as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
45
40
30
40
85
Left 
ear
95
105
+
105
+
105
+
105
+

According to the examiner, these scores reflect mild to 
profound sensorineural hearing loss in the right ear, and 
profound sensorineural hearing loss in the left ear.  Speech 
recognition score for the right ear was 88 percent but 
completely absent in the left ear.  Diagnosis was bilateral 
sensorineural hearing loss.  The examiner then averred that 
the Veteran's hearing loss "is not caused by a result of 
acoustic trauma in the service."  He explained as follows:

Upon discharge patient had hearing within 
normal limits with a pure tone air test.  
He also did not report [sic] any problems 
with his hearing.  Also left ear is worse 
due to sudden onset of hearing loss and 
vertigo associated with acute 
labyrinthitis.

Analysis

As stated before, there is no record of any complaints, 
diagnosis, or treatment for hearing loss during service.  
Indeed, the Veteran reported during his 2008 C&P examination 
that he first noticed a hearing problem about ten years prior 
to the examination - which, by his own account, would place 
the onset as some 32 years after service.  See Maxson, 230 
F.3d 1330 (a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim).  The Board finds 
this significant lapse in time to be highly probative 
evidence against the Veteran's claim.  Moreover, the record 
contains no medical evidence which attributes the Veteran's 
current hearing loss to service (see Espiritu) and, indeed, 
contains competent medical evidence which instructs against a 
nexus to service.  According to the 2008 C&P examiner the 
Veteran's bilateral hearing loss is not related to service, 
and the Board finds this opinion, which was based on personal 
examination of the Veteran; testing with state of the art 
equipment; and an extensive review of the claims file; and 
which included a detailed rationale for the examiner's 
opinion, to be highly probative evidence against the 
Veteran's claim.  In addition, the C&P examiner and the 2003 
private physician both advise that the Veteran's left ear 
hearing loss stems from a 2003 episode of labyrinthitis 
secondary to a viral disorder; and the Board finds this 
evidence, which is not contradicted by any other medical 
evidence, to be further highly probative evidence against the 
Veteran's claim.  Consequently, the weight of the probative 
evidence is clearly against the Veteran's claims for service 
connection for hearing loss and tinnitus.  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence).  As the weight of the probative evidence 
is against the Veteran's claim, service connection for 
hearing loss must be denied.  38 C.F.R. §§ 3.102, 3.303.

Reasonable doubt has not been accorded since, as just 
explained, the weight of the evidence is against the 
Veteran's claim.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to The Veterans Claims Assistance Act of 2000 
(VCAA) describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Notice which informs the Veteran of how VA 
determines disability ratings and effective dates should also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)

In a letter dated in December 2003 the Veteran was apprised 
of the information and evidence necessary to establish his 
claims for service connection; of the evidence that VA would 
seek to provide; and of the information and evidence that he 
was expected to provide.  In a June 2008 letter he was 
informed of how VA determines disability ratings and 
effective dates.  Although the June 2008 notice was issued 
after the April 2004 rating decision, since service 
connection is being denied, no disability rating or effective 
date will be assigned, so there is no possibility of any 
prejudice to the Veteran.  

Regarding the duty to assist, STRs and private treatment 
records have been obtained and made a part of the record.  
The Veteran was also accorded a C&P audiology examination and 
a C&P heart examination; the reports of which are of record.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The Board is thus satisfied that VA 
has sufficiently discharged its duty in this matter.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for heart problems, including coronary 
artery disease, atrial fibrillation, and artherosclerotic 
heart disease, is denied.


REMAND

In addition to the foregoing the Veteran seeks service 
connection for tinnitus.  As stated before, in March 2008 he 
was accorded a C&P audiology examination.  According to the 
examiner the Veteran did not have a history of tinnitus and 
denied having tinnitus during the examination.  
Consequentially, an opinion regarding etiology was not 
proffered.  However, during his March 2009 Board hearing the 
Veteran testified that he did not understand "what the 
operator was communicating" to him.  See Hearing Transcript, 
p. 5.  He specifically testified as follows:

. . . I had an examination in Fort Myers 
and I didn't understand what the, uh, 
what the operator was communicating to me 
and I inadvertently told her I'd never 
heard any noises in my ears, you know.  
Because I was thinking she was referring 
to some other parameter.  But I've had 
tetinitis in my ears for, 
uh--progressively worsened to the point 
now that I have continuous.  Continuous.

He also testified that he served as a Navy gunner on three 
different merchant marine ships during World War II.  He 
added that he fired "50-caliber machine gun--to 
20 millimeter to 5-inch 38's to 5-inch 50's weapons on "many 
occasions."  DD-214 confirms service in the Asiatic Pacific 
Theater during World War II.

In Reonal v. Brown the Court held that an opinion based upon 
an inaccurate factual premise has no probative value.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  In view of the 
Veteran's sworn testimony that he does indeed suffer from 
ringing in his ears and his assertion that his tinnitus was 
caused by his unprotected exposure to cannon fire during 
service, the matter must be remanded for a new C&P with 
opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once 
the Secretary undertakes to provide an examination, he must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an examination 
with regard to his claim for service 
connection for tinnitus.  The claims file 
must be made available to, and reviewed by, 
the examiner, and the examination report 
must reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The Veteran must be given an 
opportunity to describe his noise exposure 
during active military service and to 
elaborate regarding the onset and nature of 
his current symptomatology.  The examiner 
is specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that a current tinnitus disorder 
was incurred during active military 
service.  A complete rationale for this 
opinion must be included in the ensuing 
report.  

2.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


